Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 1 of 14 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Case No.
DEBORAH JETTER, DENNIS HOWELL,
CECIL HOWELL, BARBARA APPLEBURY,
ALLEN AND ALBERTA HARRIS,
VICKIE JACKSON, JERILYN ISABEL

on behalf of themselves
and all others similarly situated,

COMPLAINT
v.
CITY OF CINCINNATI

Defendant

PRELIMINARY STATEMENT

1. This is an action brought under the Fair Housing Act, 42 U.S.C. § 3601 et seq.
Plaintiffs allege that the City of Cincinnati is intentionally operating a racially
discriminatory Residential Tax Abatement Program that benefits Caucasian
homeowners in a greatly disproportionate degree than African American homeowners,
and that the operation of the Program is exacerbating the racially segregated residency

pattern in Cincinnati.
JURISDICTION AND VENUE

1
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 2 of 14 PAGEID #: 2

2. This Court has jurisdiction pursuant to 28 U.S.C. §1331 based on Plaintiffs’ Fair
Housing Act claims. The actions complained of occurred in the District and venue is
proper under 28 U.S.C. 1391.
PARTIES

Representative Plaintiffs
3. Plaintiff Deborah Jetter resides on Glenwood Ave. in the majority African
American neighborhood of Avondale. She is African American. Ms. Jetter was a staff
member of Housing Made Equal (HOME) for 40 years. HOME is dedicated to
eliminating illegal discrimination and promoting balanced living patterns. Ms. Jetter
has owned her home on Glenwood since June of 1983. Ms. Jetter and her neighbors
seek to protect and enhance the property values and livability of Avondale, and the
personal wealth of its homeowners. Ms. Jetter and her neighbors have been deprived of
a proportionate share of city services — such as street cleaning and sewer maintenance,
as well as tax abatements for new construction and renovations. Asa result, Avondale,
as a neighborhood, has stagnated, in comparison to Caucasian neighborhoods such as
Hyde Park.
4. Plaintiffs Dennis and Cecil Howell own a single family residence at 1918
Dalewood PI. in Bond Hill that they are renting out. They have owned this house since
1973. Renting property has afforded the Howells with social mobility which is
enhanced by increasing property values in the neighborhood. Renovation of existing
residences and new construction in Bond Hill would create a more vibrant
neighborhood and enhance the wealth of the homeowners in that neighborhood. In

2
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 3 of 14 PAGEID #: 3

addition, the Howell Plaintiffs strongly favor living in a less segregated city which they

believe promotes American values.

5. Plaintiffs Allen and Alberta Harris own their home at 1826 Berkeley Ave. Bond
Hill. They have lived in their home for 33 years. The Harris’ are African Americans.
The Harris have fought against the incursion of drugs in their neighborhood and have
endeavored to improve Bond Hill as a neighborhood by increasing the value of the
residences which a greater share of residential tax abatements would bring. In addition,
the Harris’ favor living in a less segregated city which they believe promotes American

values.

6. Plaintiff Vickie Jackson, African American, has lived at 1929 Dale Rd. Bond Hill
for the past 52 years. She lives with her 95 year old mother. Plaintiff Jackson has
observed the slow decline of the Bond Hill neighborhood over the years and how it has
become increasingly more racially segregated. There are many elderly African
American homeowners with limited incomes who are unable to afford substantial
renovations. Ms. Jackson has observed that property values have declined in Bond Hill
over the years. The City of Cincinnati does not have any low interest loan programs for
declining neighborhoods like Bond Hill, nor has the City otherwise invested in Bond
Hill. Ms. Jackson is committed to working to lessen the racial segregation in Bond Hill
and improve the wealth of property owners that would come with increased property
values. The $5,000 limit of eligibility for tax abatements has had a disqualifying effect

on lower costs renovations in Bond Hill.
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 4 of 14 PAGEID #: 4

7. Plaintiff Jerilyn Isabel, an African American lives with her husband at 1819 Berkley
Ave. Bond Hill. They have owned the house since 2002. Ms. Isabel has witnessed the
decline of Bond Hill in the recent years with numbers of home falling into disrepair and
needing renovation. She has also witnessed an alarming increase in drugs and violent
crime in the neighborhood. This has been accompanied by “vulture” homebuyers
urging her and her neighbors to sell their houses. Since there is a minimum of $5,000 of
housing renovation in order to be eligible for a tax abatement, many homeowners in
Bond Hill are discouraged from doing more modest renovations or renovations

stretched out over more than one or two years.

8. Plaintiff Barbara Applebury and her husband live at 1715 Lang St. in Over-the-
Rhine. They have owned their 4 story home at this address since 1993. The house is
fully paid for. The Appleburys are elderly and live on a fixed income. They are African
American and have benefitted by the significant recent renovations and new
constructions and new entrants in their immediate neighborhood that has been
promoted by tax abatements. However, with this neighborhood enhancement,
increased property taxes will accompany the increased property values which will
jeopardize the ability of the Appleburys to remain in the neighborhood. The City of
| Cincinnati’s Tax Abatement program does not include any feature to protect existing
property owners from being forced out by higher property taxes fueled by tax

abatement development.
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 5 of 14 PAGEID #: 5

Class Action Allegations

9. Plaintiffs bring this action pursuant to Fed. R. Civ. Proc. 23 (b) (2) on behalf of

themselves and a class similarly situated.

10. The class Plaintiffs seek to represent are all African-American homeowners and
renters in the predominately African-American neighborhoods of Cincinnati,

including — Avondale, Bond Hill, College Hill, English Woods, Evanston, Kennedy
Heights, Madisonville, Millvale, Mount Airy, Mount Auburn, North Avondale, North
Fairmont, Paddock Hills, Pendelton, Roselawn, South Cumminsville, Walnut Hills,
Winton Hills, and The West End who seek to accumulate the wealth that corresponds to
rising neighborhood housing values, and who seek to obtain the housing mobility that
corresponds to wealth accumulation and who are presently precluded from living in a
number of Cincinnati neighborhoods where property values are ever getting out of

reach for persons of their present income and wealth.

11. The class consists in the tens of thousands and is no numerous that joinder of all

members is impractical.

12. There are questions of law and fact common to the class, most prominently
whether that Tax Abatement Program of the City of Cincinnati has deprived African-
American homeowners of wealth accumulation opportunities in terms of increasing

their property values in their neighborhoods in a racially discriminatory manner, and
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 6 of 14 PAGEID #: 6

whether the Tax Abatement program has exacerbated the racially segregated residency
pattern in Cincinnati where neighborhood economic barriers are thinly masked racial

barriers.
13. The claims of the representative Plaintiffs are typical of the class claims.

14. The representative Plaintiffs will fairly and adequately protect the interests of
the class.
15. The Defendant City of Cincinnati has acted on grounds that apply generally to

the class, so that final injunctive relief is appropriate respecting the class as a whole.

The operation of the Tax Abatement Program

16. The City of Cincinnati has adopted a Residential Tax Abatement program under
the authority granted by Ohio Revised Code 3735.65 et seq. The Cincinnati Tax
Abatement program is administered by the Department of Community and Economic

Development of the City of Cincinnati.

17. The City of Cincinnati’s Residential Property Tax Abatement program allows
property owners, by application, to pay property taxes on the pre-improvement value

of their property for 10-15 years, subject to certain maximums of abated taxes.

18. A property tax abatement is available for any increased valuation that results

from improvements to the property for new construction and renovation.
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 7 of 14 PAGEID #: 7

For example, where a family buys a vacant lot for $100,000.00 and builds a $400,000.00
house that is built according to the highest level of “green” standards (LEED Platinum
Standards), the family will only be taxed on the $100,000.00 original valuation for 15
years, and the remaining $400,000.00 would be abated for those years, resulting in a tax

saving of about $8,000.00 per year.

19. Likewise, for a renovation of a house that was assessed at $250,000.00 where
the cost of renovation was $150,000.00. The entire amount of the renovation cost would
be tax abated for 10 years with a tax savings of $3,000.00 a year or a total for the 10 years

of $3,000.00.

20. There is a $5,000.00 minimum in renovation costs to be eligible for a tax
abatement. Thus, lower income homeowners making modest renovations of less than
$5,000.00 or a series of renovations, each of which are less than $5,000.00 are not eligible
for a tax abatement. This eligibility minimum plus the fact that the City of Cincinnati
does not have a grant or loan program for housing renovation has significantly limited

the ability of African Americans from participating in the Tax Abatement Program.

21. Developers or homeowners seeking a tax abatement for a renovation or new
construction initially apply to the Department of Community and Economic
Development of the City of Cincinnati. The application requires information about the
levels of LEED (Leadership in Energy and Environmental Design) the will be
incorporated into the renovation or new construction, building permits, the costs of the

renovation or new construction and supporting documents, and other related
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 8 of 14 PAGEID #: 8

documents. Subsequently, the Hamilton County Auditor determines the amount of the

abatement based on the type of improvements as well as when the abatement period

begins.

22. Nowhere in the application or approval process is there any consideration by
the City of Cincinnati of the degree to which the granting of tax abatements will have a

racially segregative effect on the residency pattern in the City of Cincinnati.

23. The most recent recorded figures available from the City of Cincinnati indicate
that to date there have been granted 2640 residential tax abatements with a total of
$183,498,051 in total taxes abated. https: / /insights.cincinnati-

oh.gov/stories/s/ Residential-Tax-Abatements /kceu-xatz/

24. There are no distribution limitations for tax abatements per neighborhoods.
Thus, there have been $53,144,796.00 tax abatements for Hyde Park, a Caucasian
neighborhood or 29% of the total city-wide of tax abatements. When the adjoining
Caucasian neighborhoods of Mount Lookout, Oakley and Columbia-Tusculum, plus the
predominately Caucasian neighborhoods of East End, Downtown, Linwood and Saylor

Park are added — these neighborhoods represent 50.1% of all taxes abated city wide.

25. By contrast, the predominately African-American neighborhoods of Walnut
Hills, Mt. Auburn, West End, Pendelton, Bond Hill, College Hill, Madisonville,
Evanston and Avondale -combined ~ amount to only 17% of the total of tax abatement

dollars.
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 9 of 14 PAGEID #: 9

26. Other predominately African American neighborhoods have only benefitted
by nominal amounts of tax abatements. The neighborhoods of Westwood, North
Avondale, South Cumminsville, Kennedy Heights, English Woods, and Roselawn
account for a total of $621,000 in tax abatements or 3.4% of the total abatements

citywide.
The Racial Impact of the Cincinnati Tax Abatement Program

27. The tax abatement program of the City of Cincinnati has resulted in significant
new construction of single- family homes, and condominiums in Caucasian
neighborhoods in Cincinnati, thereby increasing property values and personal wealth of

Caucasian homeowners.

28. The tax abatement program has also had the result of increasing the Caucasian
population in these neighborhoods as new construction and home renovations have

become more affordable with tax abatements.

29. ‘Increasing the Caucasian population in predominately Caucasian neighborhoods

has increased the degree of racial segregation in residency in Cincinnati.

30. As a result of the increase in property values in Caucasian neighborhoods, entry
into those neighborhoods has been made less affordable to African Americans with
proportionately lesser incomes — again rigidifying the degree of racial segregation in

residency in Cincinnati.
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 10 of 14 PAGEID #: 10

31. By contrast, there has been minimal tax abatement activity in African American
neighborhoods where property values have remained relatively flat, and there has been
no consequent addition to the personal wealth of African-Americans living in African
American neighborhoods. Thus, the stagnant development in most African American
neighborhoods has contributed to the racially segregated character of those

neighborhoods.

32. The result for neighborhoods in Cincinnati is that Caucasian neighborhoods
have become more affluent, more exclusive, and more White. African American
neighborhoods remain Black, and less affluent. Tax abatements have contributed

substantially to this phenomenon.

33. The policymakers of the City of Cincinnati— City Council, the Mayor of
Cincinnati and the administrators of the Community Development Department have
been fully informed of the racially segregative impact of the tax abatement program as
indicated by the materials on the Community Development Department's website, and

have approved and ratified the results of the program.

34. The City of Cincinnati policymakers have informed themselves about the
negative trends of residential segregation in “Fair Housing Assessment for Cincinnati
and Hamilton County” August 2019, prepared by the Community Building Institute for
the City of Cincinnati and Hamilton County. That report found that “... The Cincinnati
region has been identified over the years as a metropolitan area that is among the most

segregated in the Country.....After decades of the dissimilarity index moving ina

10
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 11 of 14 PAGEID #: 11

positive direction between 1990 and 2010 (meaning a decrease in dissimilarity), index
scores in Cincinnati, Hamilton County and Greater Cincinnati got worse between 2010

and 2017...” id at 40.

35. Housing Professionals were surveyed by the Community Building Institute as
a part of its report and “Overall the majority of respondents (55%) reported that they
see housing discrimination in the region...” “Near East Side region and near West Side
regions were areas where the highest number of respondents recognized

discrimination...” id p. 24.

Fair Housing Act Violation

36. The Tax Abatement Program operated by the City of Cincinnati is in violation
of the Fair Housing Act, 42 U.S.C. 3601 et seq. in that it has been intentionally operated
by the policymakers of the City of Cincinnati in a racially discriminatory manner
conferring tax abatements to benefit Caucasian neighborhoods in a greatly
disproportionate degree than tax abatements have benefitted African-American

neighborhoods.

37. As a result of this discriminatory impact in the extension of tax abatements,
property values in Caucasian neighborhoods has increased, and the wealth of the
Caucasian homeowners has increased, and by contrast the property values in African

American neighborhoods have been stagnant and the wealth of African- American

11
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 12 of 14 PAGEID #: 12

resident has not increased in any significant proportion to that of homeowners in the

Caucasian neighborhoods.

38. As a consequence of the enrichment of the value of Caucasian neighborhoods,
the racially segregated residency pattern of Cincinnati has been exacerbated. African
Americans who have experienced a widening gap in property values from Caucasians
have a reduced social mobility in making residency choices. Moving from African

American neighborhoods to Caucasian neighborhoods has become a lesser opportunity.

39. The racial consequences of the Cincinnati Tax Abatement program are known by

the policymakers of the Defendant and are intended.

DEMAND FOR RELIEF

Wherefore, Plaintiffs demand judgment as follows:

a. That the City of Cincinnati be enjoined from extending or allowing further tax
abatements to the Caucasian neighborhoods identified in paragraph 24 above
until the African American neighborhoods as identified in paragraph 25 and 26
above have achieved parity in the dollar value of abatements that has to the date
of judgment been granted in the Caucasian neighborhoods.

b. In the alternative to (a) above that this Court order the City of Cincinnati to grant
tax abatements of 100% of property taxes owed to the City to all existing African

American homeowners for a period of 10 years, and to all new African American

12
Case: 1:20-cv-00581-TSB Doc #: 1 Filed: 07/28/20 Page: 13 of 14 PAGEID #: 13

homeowners who purchase homes in the next 10 years, such tax abatement of
100% to continue for 10 years following purchase.

That the City of Cincinnati establish an outreach program to African American
neighborhoods to facilitate developers and homeowners in obtaining residential
tax abatements.

d. That to the extent that tax abatements cause an increase in property taxes in
African-American neighborhoods, that non-renovating neighbors in those
neighborhoods will be accorded a tax abatement to offset such increases.

That attorneys fees be awarded to Plaintiffs’ counsel.

For such other and further relief as is just and necessary.

Respectfully submitted,

Robert B. Newman (0023484)

215 E. 9% St. Ste. 650

Cincinnati, OH 45202
513-639-7000
Bob@robertnewmanattorney.com

13
Case: 1:20-cv-00581-TSB ppp Aga Rosa RP age: 14 of 14 PAGEID #: 14

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Deborah Jetter City of Cincinnati

3S 44 (Rev. 09/19)

 

County of Residence of First Listed Defendant Hamilton
(IN U.S. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff Hamilton
(EXCEPT IN U.S, PLAINTIFF CASES)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)

Robert B. Newman, 215 E. 9th St. Ste. 650 Cincinnati, OH
513-639-7000

Paula Boggs Meuthing City Hall, 801 Plum St. Cincinnati OH
513-352-3320

 

 

 

 

 

  
  

   

      

      

      

il. BASIS OF JURISDICTION (Piace an “x” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Govemment %3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State {Xi © 1 Incorporated or Principal Place O4 a4
of Business In This State
2 U.S, Government 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 45
Defendant (Indicate Citizenship of Parties in Item I1]) of Business In Another State
Citizen or Subject of a 3 © 3 Foreign Nation go6 O86
Foreign Country
IV. NATURE OF SUIT (Place an "X” in One Box Only) Click here for:
Tol CONTRAC . _FORFEITURE/PENALTY BANKRUPT: : SSE :
G 110 Insurance PERSONAL INJURY PERSONAL INJURY [9 625 Drug Related Seizure 422 Appeal 28 USC 158 © 375 False Claims Act
120 Marine 310 Airplane € 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ O) 400 State Reapportionment
( 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _ L 10) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
( 151 Medicare Act © 330 Federal Employers’ Product Liability C 830 Patent © 450 Commerce
0 152 Recovery of Defaulted Liability CI 368 Asbestos Personal (1) 835 Patent - Abbreviated & 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [|( 470 Racketeer Influenced and
(Excludes Veterans) (1) 345 Marine Product Liability 840 Trademark Cormupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [ _LABOR . AL SEC {0 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud CI 710 Fair Labor Standards CI 861 HIA (1395: (15 USC 1681 or 1692)
© 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) O 485 Telephone Consumer
O 190 Other Contract Product Liability 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Protection Act
0 195 Contract Product Liability | (I 360 Other Personal Property Damage Relations O 864 SSID Title XVI (7 490 Cable/Sat TV
CI 196 Franchise Injury C} 385 Property Damage O 740 Railway Labor Act 865 RSI (405(g)) O 850 Securities/Commodities/
C} 362 Personal Injury - Product Liability C751 Family and Medical Exchange
Medical Malpractic Leave Act CO 890 Other Statutory Actions

     

_PRISONER PETITIONS __
Habeas Corpus:

   

210 Land Condemnation

 

© 790 Other Labor Litigation G 891 Agricultural Acts

  

o

 

   

Cl 440 Other Civil Rights C791 Employee Retirement (870 Taxes (U.S. Plaintiff C 893 Environmental Matters
© 220 Foreclosure 441 Voting CO) 463 Alien Detainee Income Security Act or Defendant) C) 895 Freedom of Information
{7 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate 871 IRS—Third Party Act
© 240 Torts to Land % 443 Housing/ Sentence 26 USC 7609 C7 896 Arbitration
C3 245 Tort Product Liability Accommodations 0 530 General C899 Administrative Procedure
© 290 All Other Real Property 445 Amer. w/Disabilities -}| 535 Death Penalty a IMMIGRATION | Act/Review or Appeal of

Employment Other: (1) 462 Naturalization Application Agency Decision

OG 446 Amer. w/Disabilities - | 540 Mandamus & Other |( 465 Other Immigration O 950 Constitutionality of

Other C1 550 Civil Rights Actions State Statutes

O) 448 Education C) 555 Prison Condition
O 560 Civil Detainee -
Conditions of

Confinement

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

mh Original (2 Removed from O 3  Remanded from C1 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
42 USC 3601

 

VI. CAUSE OF ACTION

Brief description of cause: /
race discrimination in the operation of the tax abatement program

 

 

 

 

 

 

 

VIL REQUESTED IN (@ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 0.00 JURY DEMAND: O Yes No

VI. RELATED CASE(S) ; ;
IF ANY (See instructions): JUDGE DOCKET ER

DATE SIGNATURE OF ATTORNEY OF RECORD

07/29/2020 Robert B. Newman

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
